DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on January 28, 2020 has been considered by the Examiner and made of record in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 27 of claim 1, replace “:” with --;--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an abnormality detection module configured to detect…”; “a redundant transmission module configured to transmit…”; “an abnormal-time transfer module configured to receive…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim defines both a communication system and a relay device.  It is unclear as to what the claims is directed toward, the communication system or the relay device and thus fails to particularly point out and distinctly claim the subject matter; it, therefore, does not define the invention in the manner contemplated by the second sentence of 35 U.S.C. Sec. 112 (see In re Oakley, 1935 C.D. 198, 454 O.G. 536, 73 F.2d 934, 24 USPQ 75).
Claims 2 and 3 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over REICH et al. (hereinafter Reich) (U.S. Patent Application Publication # 2015/0271019 A1) in view of Takada et al. (hereinafter Takada) (U.S. Patent Application Publication # 2010/0211676 A1), and further in view of ATSUMI (U.S. Patent Application Publication # 2019/0273755 A1).
Regarding claim 1, Reich teaches and discloses a relay device (NODE, 202, figures 4 and 5) that is one of a plurality of relay devices device (a plurality of NODEs, 202K-N, figures 4 and 5) in a communication system (figure 4), each relay device including a plurality of ports that include a common port and two ring ports, the common (station, figure 5), each of the two ring ports being connected with one of a plurality of communication lines to connect the plurality of relay devices to each other via the plurality of the communication lines to form a ring-shaped network, the plurality of relay devices being further connected to each other via a communication bus other than the plurality of communication lines (figures 4-5; [0054]; [0055]; [0084]; teaches nodes connected in a ring network topology comprising two connections and a stations connected to the node via a common link).
However, Reich may not expressly disclose the relay device comprising: an abnormality detection module configured to detect a communication line abnormality state that is a state where an abnormal communication line is detected among the plurality of communication lines included in the ring-shaped network; a redundant transmission module configured to transmit a first relay target frame in response to that the first relay target frame is received via the common port included in the relay device under the communication line abnormality state, the first relay target frame whose destination is a different terminal connected to a different relay device that is different one of the plurality of relay devices via a different common port included in the different relay device, the first relay target frame being transmitted via both of the ring-shaped network and the communication bus, the ring-shaped network using either (i) both of the two ring ports included in the relay device or (ii) one of the two ring ports included in the relay device via which the first relay target frame is enabled to be transmitted up to the different relay device without passing through the abnormal communication line under the communication line abnormality state.
(relay apparatus, figures 1-2) comprising: an abnormality detection module configured to detect a communication line abnormality state that is a state where an abnormal communication line is detected among the plurality of communication lines included in the ring-shaped network; a redundant transmission module configured to transmit a first relay target frame in response to that the first relay target frame is received via the common port included in the relay device under the communication line abnormality state, the first relay target frame whose destination is a different terminal connected to a different relay device that is different one of the plurality of relay devices via a different common port included in the different relay device, the first relay target frame being transmitted via both of the ring-shaped network and the communication bus, the ring-shaped network (ring network, figure 4) using either (i) both of the two ring ports included in the relay device or (ii) one of the two ring ports included in the relay device via which the first relay target frame is enabled to be transmitted up to the different relay device without passing through the abnormal communication line under the communication line abnormality state (abstract; [0014]; [0039]; [0049]; [0050]; [0064]; teaches the relay apparatus detecting the abnormality and changing a communication path).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relay apparatus detecting the abnormality and changing a communication path as taught by Takada with the relay device and ring network as disclosed by Reich for the purpose of 
However, Reich, as modified by Takada, may not expressly disclose an abnormal-time transfer module configured to receive via the communication bus a second relay target frame whose destination is the terminal connected via the common port included in the relay device on condition that, under the communication line abnormality state, a subject frame that is a frame whose destination is the terminal connected via the common port included in the relay device has been received via one of the two ring ports included in the relay device, execute, upon receiving the second relay target frame, a match determination whether to be affirmative or not affirmative, the match determination being affirmative in response to that the subject frame received via the one of the two ring ports matches the second relay target frame received via the communication bus, transmit the subject frame received via the one of the two ring ports to the terminal connected via the common port in response to the match determination being affirmative, and discard the subject frame received via the one of the two ring ports and the second relay target frame received via the communication bus without transmitting the subject frame and the second relay target frame via the common port in response to the match determination being not affirmative.
Nonetheless, in the same field of endeavor, Atsumi teaches and suggests an abnormal-time transfer module configured to receive via the communication bus a second relay target frame whose destination is the terminal connected via the common port included in the relay device on condition that, under the communication line abnormality state, a subject frame that is a frame whose destination is the terminal ([0091]; [0102]; [0122]; [0189]; teaches transferring the frame when an abnormality is detected; [0337]; [0338]; [0339]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring the frame when an abnormality is detected as taught by Atsumi with the relay device and ring network as disclosed by Reich, as modified by Takada, for the purpose of providing frame transferring in a ring network.
 
Regarding claim 2, Reich, as modified by Takada and Atsumi, discloses the claimed invention, but may not expressly disclose wherein in response to that the second relay target frame is not received via the communication bus within a fixed time since the subject frame whose destination is the terminal connected via the common port included in the relay device was received via the one of the two ring ports, the abnormal-time transfer module is configured not to transmit the subject frame received via the one of the two ring ports to the terminal connected via the common port. 
([0091]; [0102]; [0122]; [0189]; teaches transferring the frame when an abnormality is detected; [0337]; [0338]; [0339]).

Regarding claim 4, Reich teaches and discloses a relay device (NODE, 202, figures 4 and 5) that is one of a plurality of relay devices (a plurality of NODEs, 202K-N, figures 4 and 5) in a communication system (figure 4), the relay device comprising: 
a plurality of ports that include a common port and two ring ports, the common port being connected with a terminal (station, figure 5), each of the two ring ports being connected with one of a plurality of communication lines to connect the plurality of relay devices to each other via the plurality of the communication lines to form a ring-shaped network as a first network; a bus interface connected with a communication bus as a second network to connect the plurality of relay devices to each other; and one or more controllers configured to detect a communication line abnormality state that is a state where an abnormal communication line is detected among the plurality of communication lines included in the ring-shaped network (figures 4-5; [0054]; [0055]; [0084]; teaches nodes connected in a ring network topology comprising two connections and a stations connected to the node via a common link).

Nonetheless, in the same field of endeavor, Takada teaches and suggests the one or more controllers ([0044], figures 1-2) being further configured to transmit a first relay target frame, whose destination is a different terminal connected to a different relay device that is different one of the plurality of relay devices via a different common port included in the different relay device, via both of (i) the communication bus and (ii) one of the two ring ports bypassing the abnormal communication line, in response to receiving the first relay target frame via the common port under the communication line abnormality state (abstract; [0014]; [0039]; [0049]; [0050]; [0064]; teaches the relay apparatus detecting the abnormality and changing a communication path).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relay apparatus detecting the abnormality and changing a communication path as taught by Takada with the relay device and ring network as disclosed by Reich for the purpose of providing restoration of a connection when an abnormality is detected, as suggested by Takada.

Nonetheless, in the same field of endeavor, Atsumi teaches and suggests the one or more controllers being further configured to, determine whether a second relay target frame and a third relay target frame match each other in response to receiving both of the second relay target frame via one of the ring ports and the third relay target frame via the communication bus under the communication line abnormality state, each of the second relay target frame and the third relay target frame being destined for the terminal connected via the common port included in the relay device, transmit the second relay target frame to the terminal connected via the common port in response to the second relay target frame and the third relay target frame matching each other, and discard the second relay target frame and the third relay target frame without ([0091]; [0102]; [0122]; [0189]; teaches transferring the frame when an abnormality is detected; [0337]; [0338]; [0339]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring the frame when an abnormality is detected as taught by Atsumi with the relay device and ring network as disclosed by Reich, as modified by Takada, for the purpose of providing frame transferring in a ring network.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 3, 2021